FRANK, Judge.
We affirm the denial of Troy Vinson Davis’s motion to withdraw his plea. He has raised a sentencing issue which does have merit. The trial court sentenced Davis to three years’ imprisonment followed by two years’ probation. All of the written documents, however, indicate a four-year prison term. The written documents must conform to the pronouncement at the sentencing hearing. Wilcox v. State, 674 So.2d 191 (Fla. 2d DCA 1996). In this case, however, a three-year term falls below the guidelines permitted range, but it is apparent from the transcript that this was an inadvertent departure. Thus, on remand, the trial court can impose either a sentence within the guidelines or a departure sentence with valid written reasons. State v. Betancourt, 552 So.2d 1107 (Fla.1989).
Conviction affirmed; sentence reversed; remanded for resentencing.
DANAHY, A.C.J., and THREADGILL, J., concur.